Citation Nr: 1120277	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  08-22 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to December 1971.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, denying entitlement to the benefit sought.

The Veteran provided testimony during a March 2011 Travel Board hearing before the undersigned, a transcript of which is of record. In Bryant v. Shinseki, 23 Vet. App. 488, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the Veterans Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the hearing, the VLJ noted that basis of the prior determination and noted the element of the claim that was lacking to substantiate the claim for benefits. In addition,         the VLJ sought to identify any pertinent evidence not currently associated with      the claims folder that might have been overlooked or was outstanding that might  substantiate the claim. Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the hearing. By contrast, the hearing focused on the element necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claim for benefits. As such, the Board finds that, consistent with Bryant,               the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that           the Board can adjudicate the claim based on the current record.


FINDING OF FACT

The Veteran's bilateral hearing loss is manifested by no worse than numerical designations of I in the right ear, and III in the left ear.

CONCLUSION OF LAW

The criteria are not met for a compensable rating for bilateral hearing loss.                 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2010), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)   must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 CFR 3.159(b)(1).

Through VCAA notice correspondence dated from August 2007, the RO informed the Veteran as to each element of satisfactory notice set forth under 38 U.S.C.A.         § 5103(a) and 38 C.F.R. § 3.159(b). The VCAA notice further indicated the         joint obligation between VA and the Veteran to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining additional VA medical records, private treatment records and other Federal records. See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). 

The relevant notice information must have been timely sent. The Court in   Pelegrini II prescribed as the definition of timely notice the sequence of events whereby VCAA notice is provided in advance of the initial adjudication of the claim. See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). In this instance,            the VCAA notice correspondence preceded issuance of the September 2007 RO rating decision on appeal, and thereby comported with the standard for timely notice. 

The RO has taken appropriate action to comply with the duty to assist the Veteran through obtaining records of VA outpatient treatment, as well as arranging for him to undergo VA Compensation and Pension examinations. See 38 C.F.R. §4.1               (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition). In support of his claim, the Veteran has provided several personal statements. He testified during a Travel Board hearing       in connection with this matter. There is no indication of any further available evidence and information that has not already been obtained. The record as it stands includes sufficient competent evidence to decide the claim. Under these circumstances, no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claim on the merits. 




Background and Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 4.1 (2010). Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability. 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994). Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under the applicable criteria disability ratings are determined by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed. See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). Hearing loss disability evaluations range from 0 percent to         100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  

The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.    VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.                The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test. The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss. The percentage evaluation is found from Table VII by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity. For example, if the better ear has a numeric designation Level V and the poorer ear has a numeric designation Level VII, the percentage evaluation is            30 percent. See 38 C.F.R. § 4.85.

The Veteran filed a claim for increased rating for service-connected bilateral hearing loss that was received at the RO in June 2007.

In connection with this claim, he underwent an August 2007 VA Compensation and Pension examination (by a QTC audiologist). The Veteran reported having experienced a decrease in hearing recently. He was not receiving any treatment for his condition. The functional impairment consisted of having to ask others to repeat themselves. On audiological evaluation pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
20
20
25
LEFT
25
30
45
45
50

Speech audiometry revealed speech recognition ability of 100 percent in the          right ear and of 92 percent in the left ear. The diagnosis given was of mild to moderate sensorineural hearing loss in the left ear. 

Later that month, correspondence was received from the Veteran's employer indicating that for some time the Veteran's ability to communicate effectively with both customers and staff had deteriorated because of hearing problems associated with service in Vietnam. 

Through a statement offered in connection with his November 2007 Notice of Disagreement (NOD) in this case, the Veteran contended that his left ear was unusable in daily circumstances of life. He indicated that the problem was with hearing voices at normal volumes, in person or on the phone. Any consistent background noise such as an air conditioner or the presence of a crowd overwhelmed his hearing and specific voices could not be separated. The Veteran described daily problems in his occupation as an auto part salesman in understanding people talking around him. 

In his July 2008 VA Form 9 (Substantive Appeal) in this case, the Veteran raised a similar point, and further contended the method of conducting VA Compensation and Pension exams in a soundproof box was not a valid method of testing                  as applied to his particular case, as opposed to an environment where there was substantial background noise, or several sounds to discriminate from one.

The Veteran underwent VA re-examination in August 2009. Upon audiological evaluation pure tone thresholds consisted of:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
15
20
25
LEFT
10
25
40
40
50

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and of 76 percent in the left ear. The audiological test results summary was of normal to moderate bilateral sensorineural hearing loss. It was further observed that there were significant effects upon the Veteran's occupation, and that the Veteran would have difficulty hearing and understanding normal conversational speech when there was background noise present. 
Based upon consideration of the available evidence of record, the Board will continue the assignment of the existing noncompensable evaluation for bilateral hearing loss. The Board has directly reviewed all pertinent evidence in light of the applicable rating standard. In this case, the August 2007 VA Compensation and Pension examination report, the earlier of the two VA audiological examinations that are on record, indicated hearing loss consistent with the numerical designation of level I in both the right and left ears, amounting to a noncompensable rating when considered under 38 C.F.R. § 4.85, Table VI. Though according to the  August 2009 follow-up exam bilateral hearing loss worsened some in regard to speech discrimination scores, it was still equivalent to level I in the right ear, and level III in the left ear, again amounting to a noncompensable rating under          Table VI. It is also noted that at no point was there a pattern of "severe" hearing impairment in either the right or left ear, in which situation Table VIA is also for application (under which word discrimination test results are excluded). See 38 C.F.R. § 4.86. Apart from the information and audiometric data conveyed within the foregoing VA examination reports, the Board has no other basis upon which to objectively review the severity of the Veteran's bilateral hearing loss for purpose of applying the schedular criteria. 

The Board is fully cognizant of the arguments raised by the Veteran indicating dissatisfaction with the VA Compensation and Pension examination procedures involving the use of audiometric testing within a sound-controlled room. In the decision issued by the U.S. Court of Appeals for Veterans Claims (Court), Martinak v. Nicholson, 21 Vet. App. 447, 453-54 (2007), the Court evaluated a substantially similar argument on the merits, and determined that the procedure of audiometric testing in a sound-controlled room, contrary to the claimant's assertions, was sufficient for rating purposes. On reviewing those regulatory provisions governing the duty to provide medical examinations, the Court held that VA's interpretation of them to permit evaluating hearing loss based on audiometric testing in a sound-controlled facility, and as expressly set forth in a handbook articulating the policy of examination practices, was a reasonable interpretation. In the instant case,               the Veteran also has not provided or alluded to any source of new scientific or medical evidence that would call into question the use of sound-controlled testing  as a measurement device. 
The Board is sympathetic to the Veteran's assertions that he has difficulty hearing in the left ear in real-life situations including on the job when there is background noise. The fact remains, however, that the VA rating criteria are definitive and provide for a precise result based on audiometric test results. The Veteran's subjective report of difficulty hearing under situational circumstances unfortunately cannot be the basis for an evaluative rating. The Board is bound to apply the VA rating schedule, under which the rating criteria are defined by audiometric test findings involving hearing acuity in a controlled laboratory environment.

Accordingly, the existing noncompensable rating for bilateral hearing loss       should remain in effect.

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1), which provides procedures for assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). In this case, the Veteran          has not shown that his service-connected disability under evaluation has caused him marked interference with employment, meaning above and beyond that contemplated by his current schedular rating. Indeed, by all indication he remains employed on a full-time basis. There also is no indication of a particularly substantial, undue or unusual impact upon functional capacity in a workplace setting. See e.g., Martinak, supra (in view of potential entitlement to extraschedular rating the examiner should describe effect of hearing loss on occupational functioning and daily activities). The Board recognizes the difficulty the Veteran describes hearing in the left ear when there is background noise present. This notwithstanding, there is no indication of a pronounced impact upon the capacity to carry out employment responsibilities, or unusual characteristic or manifestation of hearing impairment that warrants dispensing with the regular rating requirements. Moreover, the Veteran's service-connected hearing loss also has not necessitated frequent periods of hospitalization, or otherwise rendered impracticable the application of the regular schedular standards. In the absence of the evidence of such factors, the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1). See Bagwell v. Brown,               9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).
For these reasons, the Board is denying the claim for a compensable rating for bilateral hearing loss. This determination takes into full account the potential availability of any "staged rating" based upon incremental increases in severity of service-connected disability during the pendency of the claim under review.             The preponderance of the evidence is against the claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).     


ORDER

The claim for a compensable rating for bilateral hearing loss is denied.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


